DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (2017/0070125) in view of Becerra (10,536,047).
	With respect to Claim 1, Bei teaches a motor unit system (Figures 29-34, #300/400), comprising: a housing (defined by outer casings, clearly seen) comprising a circular cross-section5; a brushless direct current motor (300 – [0032]) comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing, the winding (of stator #332) being contained within the housing; a motor controller (400) contained within the 15housing, wherein the motor controller (400) comprises a printed circuit board (unlabeled, but clearly seen in Figures 29, 31 and 34 and defining controller #400), and an integrated circuit mounted (defined by motor controller circuit board components, clearly seen in Figures 29, 31 and 34) on the printed circuit board on a component side (bottom side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34) of the printed circuit board; and a base plate (440) at the one end (end defined by cover #440) of the housing 20having a first side (bottom side of base plate #440) and a second side (top side of base plate #440), and wherein the integrated circuit (defined by motor controller circuit board components on first/bottom side of the unlabeled circuit board, clearly seen in Figures 29, 31 and 34) is interposed between the second side (top side of base plate #440) and the component side (bottom side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34).  Bei fails to teach further comprising a plurality of mounting holes on one end of the housing, wherein the first side (i.e. bottom side of base plate #440) comprises the plurality of mounting holes on the one end of the housing.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches a plurality of mounting holes on one end (Bei, end defined by cover #440) of the housing, wherein the first side (Bei, bottom side of base plate #440) comprises the plurality of mounting holes on the one end (Bei, end defined by cover #440) of the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.
	With respect to Claim 8, Bei teaches unmanned vehicle (Figure 35., #100) comprising: a frame (defined by frame of housing #210), one or more propulsion units (denoted as #310); a battery unit (defined by power supply which is not shown, but is clearly a battery as the device is a UAV and must also have a portable power supply the UAV device in Figure 35 – [0046]); and  25 a motor unit system (Figures 29-34, #300/400), comprising: a housing (defined by outer casings, clearly seen) comprising a circular cross-section5; a brushless direct current motor (300 – [0032]) comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing, the winding (of stator #332) being contained within the housing; a motor controller (400) contained within the 15housing, wherein the motor controller (400) comprises a printed circuit board (unlabeled, but clearly seen in Figures 29, 31 and 34 and defining controller #400), and an integrated circuit mounted (defined by motor controller circuit board components, clearly seen in Figures 29, 31 and 34) on the printed circuit board on a component side (bottom side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34) of the printed circuit board; and a base plate (440) at the one end (end defined by cover #440) of the housing 20having a first side (bottom side of base plate #440) and a second side (top side of base plate #440), and wherein the integrated circuit (defined by motor controller circuit board components on first/bottom side of the unlabeled circuit board, clearly seen in Figures 29, 31 and 34) is interposed between the second side (top side of base plate #440) and the component side (bottom side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34).  Bei fails to teach further comprising a plurality of mounting holes on one end of the housing, wherein the first side (i.e. bottom side of base plate #440) comprises the plurality of mounting holes on the one end of the housing.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches a plurality of mounting holes on one end (Bei, end defined by cover #440) of the housing, wherein the first side (Bei, bottom side of base plate #440) comprises the plurality of mounting holes on the one end (Bei, end defined by cover #440) of the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.
	With respect to Claim 15, Bei teaches a method of manufacturing a motor unit system (Figures 29-34, #300/400), the method comprising: providing a housing (defined by outer casings, clearly seen) comprising a circular cross-section5; providing a brushless direct current motor (300 – [0032]) comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing, the winding (of stator #332) being contained within the housing; providing a motor controller (400) contained within the 15housing, wherein the motor controller (400) comprises a printed circuit board (unlabeled, but clearly seen in Figures 29, 31 and 34 and defining controller #400), and an integrated circuit mounted (defined by motor controller circuit board components, clearly seen in Figures 29, 31 and 34) on the printed circuit board on a component side (bottom side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34) of the printed circuit board; and providing a base plate (440) at the one end (end defined by cover #440) of the housing 20having a first side (bottom side of base plate #440) and a second side (top side of base plate #440), and wherein the integrated circuit (defined by motor controller circuit board components on first/bottom side of the unlabeled circuit board, clearly seen in Figures 29, 31 and 34) is interposed between the second side (top side of base plate #440) and the component side (bottom side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34).  Bei fails to teach further comprising a plurality of mounting holes on one end of the housing, wherein the first side (i.e. bottom side of base plate #440) comprises the plurality of mounting holes on the one end of the housing.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches a plurality of mounting holes on one end (Bei, end defined by cover #440) of the housing, wherein the first side (Bei, bottom side of base plate #440) comprises the plurality of mounting holes on the one end (Bei, end defined by cover #440) of the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.
Claims 2-3, 7, 9-10, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (2017/0070125) in view of Becerra (10,536,047), as applied to claims 1, 8 and 15, respectively, and further in view of Lai (7,729,118).
	With respect to Claims 2, 9 and 16, Bei and Becerra are relied upon for the reasons and disclosures set forth above.  Bei further teaches base plate (end defined by cover #440) and the integrated circuit (defined by motor controller circuit board components on first/bottom side of the unlabeled circuit board, clearly seen in Figures 29, 31 and 34).  Bei and Becerra fail to teach a thermal interface material interposed between the base plate and the integrated circuit so as to improve heat transmission efficiency between the top cover and the electronic components.  Lai teaches wherein it is known to provide teach a thermal interface (Figures 1 and 6, #151) material interposed between the base plate (15, when combined) and the integrated circuit (330) so as to improve heat transmission efficiency between the top cover (i.e. base plate when combined) and the electronic components (i.e. integrated circuit, when combined) (Col.5, Lines 28-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Lai so as to improve heat transmission efficiency between the base plate and the integrated circuit.
	With respect to Claims 3, 10 and 17, Bei teaches wherein: -18-Attorney Docket No. 20966-143351-USsaid printed circuit board (unlabeled, but clearly seen in Figures 29, 31 and 34 and defining controller #400) comprises another integrated circuit (defined by motor controller circuit board components on first/bottom side of the unlabeled circuit board, clearly seen in Figures 29, 31 and 34) mounted on the printed circuit board on the component side (bottom side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34) of the printed circuit board.  It is noted that the unlabeled circuit board of motor controller #400 shows many components on a bottom side of the circuit board and is therefore obvious that said components comprise more than one integrated circuit in the same way as Applicant’s device.	
	With respect to Claims 7, 14 and 20, Bei teaches wherein: the motor (defined by motor inner workings #330) is thermally coupled to the housing (310) 20and the integrated circuit (defined by motor controller circuit board components on first/bottom side of the unlabeled circuit board, clearly seen in Figures 29, 31 and 34) is thermally coupled to the base plate (440).  
Claims 4-6, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (2017/0070125) in view of Becerra (10,536,047) and Lai (7,729,118), as applied to claims 2, 9 and 16 above, respectively, and further in view of Honda (2020/0091794)
	With respect to Claims 4, 11 and 18, Bei, Becerra and Lai are relied upon for the reasons and disclosures set forth above.  Bei further teaches components mounted on the printed circuit board on a backside (top side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34) of the printed circuit board, the backside being opposite the component side (bottom side of unlabeled circuit board of motor controller #400, as seen in Figures 29, 31 and 34).  Although it is obvious that the circuit board components will include at least one capacitor, as is well known in the art, Bei, Becerra and Lai fail to teach wherein the components include a capacitor mounted on the printed circuit board on a backside of the printed circuit board.  Honda teaches wherein it is known to mount a capacitor (Figures 6 and 9-11, #82) on the opposite side of a printed circuit board (80) than the mounting side of an integrated circuit (86).  Because Bei does not provide details of the individual components and this locations on the circuit board, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus of Honda so as to provide simple substitution of one known mounting location for a capacitor for another, to provide the predictable result of providing a suitable mounting location for the capacitor components, relative to the integrated circuit.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claims 5, 12 and 19, Bei and Honda teach wherein the 10motor unit system further comprising: a second capacitor (Honda, Figures 6 and 9-11, #82) mounted on the printed circuit board (Honda, #80) on the backside (when combined with Bei, as defined above) of the printed circuit board.  
	With respect to Claims 6 and 13, Bei and Honda teach wherein: 15said housing comprises a first opening (Bei, Figures 29, 31 and 35, defined by open space above unlabeled printed circuit board of motor controller #400) in which the capacitor (when combined with Honda capacitor #82) is positioned, and a second opening (Bei, Figures 29, 31 and 35, defined by open space above unlabeled printed circuit board of motor controller #400) in which the other capacitor is positioned.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to electric motor with integrated motor controller are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837